89 F.3d 851
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jimmy R. NEWSOM, Plaintiff-Appellant,v.UNITED STATES FEDERAL GOVERNMENT, Defendant-Appellee.
No. 95-6365.
United States Court of Appeals, Tenth Circuit.
June 27, 1996.

Before BRORBY, EBEL and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
HENRY, Circuit Judge.


1
Plaintiff-appellant Jimmy R. Newsom filed on September 7, 1995, a pro se complaint which, construed liberally, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), appears to allege various injuries occurring in 1961, 1965, 1987, 1988, 1990 and 1995.   The allegations are so irregular that it is impossible to identify precisely the cause of action under which the appellant seeks relief.


2
The district court determined that all of the claims were barred by either the statute of limitations, the failure to exhaust administrative remedies, or the absence of legal or factual basis.   The court dismissed the action on the grounds that it lacked subject matter jurisdiction and that the complaint was frivolous.  28 U.S.C. § 2675(a);  28 U.S.C. § 1915(d).   Appellant was granted in forma pauperis status and appealed.1


3
We find no error in the decision of the district court and AFFIRM.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 After examining the briefs and appellate record, this panel has determined that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument